DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 6-10 have been rejected.
Claim 1-5 have been canceled.1
Response to Arguments23
Arguments not made are Waived.
In FINAL, Examiner offered a multi-page discussion on duplicative language and claim construction. FINAL at pp. 5–8. The record shows that Applicant does NOT dispute this. (Rm. at pp. 5–7.) For the purposes of §101 and §103, Examiner is relying on BRI. For example, BRI is used under §101 for the drafting effort analysis.

101
For 101, Applicant cites to Enfish. Rm. at 5. Specifically, Applicant points to the “generating” and “computing” along with other elements. Examiner has the same position as was before which goes undisputed. Examiner noted in FINAL (pp. 11–12) that there is no improvement to computer technology. Applicant ignores this point by the Examiner. With respect to Enfish, “improvements to software” in Enfish are not likened to the instant claims as the claims in Enfish were drawn to a database whereas each claims are drawn, as indicated by the TITLE, to contract management. 
The “slidechain” which is a database is immaterially linked to the abstract idea. The slidechain itself it NOT improved. With respect to integrated to a practical application, there is no technical detail claimed that links the slidechain to the idea of contracts. The slidechain-database is used as an intermediary to achieve the result of contract negation, licensing, and the like.
Additionally, as noted above, Applicant does not dispute Examiner’s BRI for the claim language. Examiner in FINAL noted that is a “drafting effort”. FINAL at p. 9. The prolix claim language for the slidechain is a drafting effort.

103
Applicant submits “smart contracts and distribution of royalties via licenses [is not taught by]….Arvanaghi”. Applicant does not acknowledge that Spanos the primary reference. Further, Applicant does not even point to ANY part of the Office Action to argue. Further still, Applicant does not even reference the detailed citations provided by the Examiner. 
As Applicant has not viewed Spanos in combination with Arvanaghi the following form paragraph is Applicable:
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Similarly, as Applicant does not acknowledge any citations by the Examiner the following FP is applicable:
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Newly Added Language
Applicant submits that: “Amended claim 6 now requires” and is found in Table 1 of the Spec. (Rm. at 6.) Applicant submits there is no such calculation in the primary and secondary reference. As such, for the newly added language, Examiner is bringing in MERIDIAN.

Examiner’s Comments
Instant claims are annotated and paragraphed by the Examiner as follows:
[[(a1)] generating a blockchain comprising linked data blocks, said blockchain being configured to propagate one or more branching blockchains;
[[(a2)] wherein each of said branching blockchains has a fork block from which said one or more branching blockchains can grow in multiple directions forming a multi-dimensional database slidechain,
[[(a3)] wherein said growth occurs by adding new data blocks awarded each time a participating node in a network propagates an acceptable block with a corresponding block hash,
[[(a4)] said fork block comprising a customizable set of licensing contracts wherein
[[(a4i)] said one or more new blocks are propagated when a node in the network provides a valid response to a payment algorithm 
[(a4ii)] wherein supplemental license contracts are executable on the slide chain;
[(b)] executing the supplemental license contracts on the slidechain;
[[(c)] computing a proportional share of a payment protocol;
[[(d)] storing data as a fork block payload to be included as part of the fork block, wherein said fork block comprises a custodian address;
[[(e)] computing a proportional payment that allocates a predetermined percentage to be paid to each respective custodian and each successive custodian is allocated a smaller percentage of the proportional payment to be paid;
[(f)] distributing a payment portion from a contract protocol wherein the contract is a license contract having a first custodian address and a second custodian address and the proportional payment distributed to the first and second custodian addresses;
[(g)] wherein the method improves network computing performance for execution of multiple license and distributing proportion payments and multiple contracts are processed simultaneously along the slidechain.
(end.)

Examiner must reach a conclusion consistent with what a POSITA would reach. MPEP 2111. Examiner is using Spanos and Yaga4 to supplement meaning for additional resolution. MPEP 2111.01(III) (citing 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013)).

Claim Language
Evidence Spec. and Extrinsic
BRI
[[(a1)] generating a blockchain comprising linked data blocks, said blockchain being configured to propagate one or more branching blockchains;
Considering the Spec. does not apply a definition. Examiner is using Yaga’s definition for blockchain. Yaga discloses at p. 1: “Blockchains are distributed digital ledgers of cryptographically signed transactions that are grouped into blocks. Each block is cryptographically linked to the previous one (making it tamper evident) after validation and undergoing a consensus decision. As new blocks are added, older blocks become more difficult to modify (creating tamper resistance). New blocks are replicated across copies of the ledger within the network, and any conflicts are resolved automatically using established rules.” 
Spanos defines slidechain in 0002 as multi dimensional blockchain.
generating blocks on the blockchain, wherein the blockchain is a slide chain;
[[(a2)] wherein each of said branching blockchains has a fork block from which said one or more branching blockchains can grow in multiple directions forming a multi-dimensional database slidechain,
Slidechain is term of art defined in Spanos (0002) while considering the Spec. has no lexicographic definition. Additionally, “fork block” is a term of art found in Spanos for the slide chain (Fig. 4).
slidechain (n.b., duplicative in view of element (a1), supra.)
[[(a3)] wherein said growth occurs by adding new data blocks awarded each time a participating node in a network propagates an acceptable block with a corresponding block hash,
Instant PGPUB (0006) discloses subject matter. Yaga discloses a section for consensus models. (Id. at 18-27; see also Id. at p. 49, 54 (defining block reward).
wherein the slidechain utilizes “proof of work” (PoW)5;
[[(a4)] said fork block comprising a customizable set of licensing contracts wherein
Instant PGPUB at Claim 6 and at 0006 do not defined licensing protocols. This is given plain meaning. Yaga discloses smart contracts and the blockchain’s ability to store data thereon. See generally Yaga at 32-33.
wherein the slidechain stores configurable licenses;
[[(a4i)] said one or more new blocks are propagated when a node in the network provides a valid response to a payment algorithm
PGPUB at 0028 uses “valid response” within the context of “proof of work”. 
As noted above for proof of work, transactions are loaded on the blockchain and then resolved with consensus. The “payment algorithm” is the transaction.
(n.b., duplicative in view of elements a2, a3, supra.)
[(a4ii)] wherein supplemental license contracts are executable on the slide chain;
According to Yaga (p. 10), smart contracts involve transaction to send data to blockchain. As such, the “transaction [may] change an attribute[.]” Id.
wherein the configurable licenses are altered;
[(b)] executing the supplemental license contracts on the slidechain;
Support may be found in p. 16 for contract execution. Also “execution” is a term of art in contract law.6
executing the configurable licenses on the slide chain;
[[(c)] computing a proportional share of a payment protocol;
Support may be found in 0028 for payment protocol. “Root payment protocol” does not have special def in the instant PGPUB (0028). Yaga does not define this as term of art. Examiner is just taking this as a generic protocol and duplicative.
computing a proportional share;
[[(d)] storing data as a fork block payload to be included as part of the fork block, wherein said fork block comprises a custodian address;
Language of “fork blockchain payload” can be found in 0028. This language is taken from Spanos (0047 &Fig. 4 Item 410). “Custodian address” appears in 0028 of the Spec. 
storing data in a payload, wherein the fork block comprises (i) the payload and (ii) the custodian address;
[[(e)] computing a proportional payment that allocates a predetermined percentage to be paid to each respective custodian and each successive custodian is allocated a smaller percentage of the proportional payment to be paid;
Reading in light of Spec., support can be found in p. 16 with the table.7 The language is simple and is taken “as is”.
computing a proportional payment that allocates a predetermined percentage to be paid to each respective custodian and each successive custodian is allocated a smaller percentage of the proportional payment to be paid;
[(f)] distributing a payment portion from a contract protocol wherein the contract is a license contract having a first custodian address and a second custodian address and the proportional payment distributed to the first and second custodian addresses;
Elements [f] is understood in view of element [e]. Additionally, “address” is a term of art. (Yaga at pp. 11, 12.) Smart contracts are the enforceability mechanisms for blockchain. Yaga at p. 32 (“enforcement” under “Smart Contracts” section). The language of “smart contract is for licensing” is duplicative.
distributing the proportional payment from a smart contract to a first and second address, wherein the smart contract has a first address and second address.
[(g)] wherein the method improves network computing performance for execution of multiple license and distributing proportion payments and multiple contracts are processed simultaneously along the slidechain.
Element [g], when reading claims as a whole, is duplicative. “for execution” for example is duplicative in view of element [b]. The language “improves network computing performance” is a type of intended use.8
(n.b., duplicative as a whole.)


The Examiner reaches the constructive conclusion, without duplicative language, as follows for the purposes of §§101 and 103:
[I] generating blocks on the blockchain, wherein the blockchain is a slide chain, wherein the slidechain utilizes PoW, wherein the slidechain stores configurable licenses, wherein the configurable licenses are altered;
[II] executing the configurable licenses on the slide chain;
[III] computing a proportional share;
[IV] storing data in a payload, wherein the fork block comprises (i) the payload and (ii) the custodian address;
[V] computing a proportional payment that allocates a predetermined percentage to be paid to each respective custodian and each successive custodian is allocated a smaller percentage of the proportional payment to be paid;
[VI] distributing the proportional payment from a smart contract to a first and second address, wherein the smart contract has a first address and second address.
(end.)

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 6-10 are directed to a method. Therefore, these claims fall within the four statutory categories of invention. 
The TITLE fairly characterizes the claims as a whole. The TITLE recites “NETWORKED COMPUTER SYSTEM FOR MULTI-PARTY PAYMENT AND DISTRIBUTION AND PRICING.” Based on the Examiner’s construction above, the BRI of the claims are directed towards “distributing [a] proportional payment from a [] contract...where the [] contract has a first address and second address.” As such, the claims are towards payment, distribution, and pricing for two users bound by a contractual relationship.
This is an abstract idea of organizing human activity. The claims fall into abstract ideas in prong one of step 2A of the Alice/Mayo test because the claims are a commercial or legal interactions (i.e., the contractual relationship). See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Drafting Effort
The Examiner is further relying on the PEG’s use “drafting effort” analysis. (Id. at 55.) Based on the constructive conclusive above, it is clear that Applicant is duplicative and prolix language to create artificial additional elements when indeed there is none. The language distills down to “slidechain” which is a term in the prior art.

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements (based on a BRI) of the claims such as blocks on the blockchain, the slidechain, smart contract (i.e., e-contracts) merely uses a computer as a tool to perform an abstract idea. Specifically, the blocks on the blockchain, the slidechain, smart contract (i.e., just e-contracts) performs the steps or functions of (as constructed by Examiner) “generating blocks on the blockchain, wherein the blockchain is a slide chain; wherein the slidechain utilizes proof of work, wherein the slidechain stores configurable licenses, wherein supplement licenses are smart contracts; computing a proportional share payment based off data in a block in the blockchain; storing data in a payload, wherein the fork block comprises (i) the payload and (ii) the custodian address; computing a proportional payment; distributing the proportional payment from a smart contract to a first and second address, wherein the smart contract is for licensing, wherein the smart contract has a first address and second address” as a tool to implement the abstract idea. This does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 

The Slide Chain does not Link to the Practice of Contracts
The operations do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea. Simply put, there is no technological improvement to the slidechain and/or blockchain. 
Figure 1 is reproduced from Spec. Fig. 3 (originally filed) (finding no inventive programming). Additionally, Figure 5 is reproduced from Spec. (originally filed) (observing blockchain at high level with no technical features).

    PNG
    media_image1.png
    389
    460
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    414
    625
    media_image2.png
    Greyscale

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a “generating blocks on the blockchain, wherein the blockchain is a slide chain; wherein the slidechain utilizes proof of work, wherein the slidechain stores configurable licenses, wherein supplement licenses are smart contracts; computing a proportional share payment based off data in a block in the blockchain; storing data in a payload, wherein the fork block comprises (i) the payload and (ii) the custodian address; computing a proportional payment; distributing the proportional payment from a smart contract to a first and second address, wherein the smart contract is for licensing, wherein the smart contract has a first address and second address” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of organizing human activity. As discussed above, taking the claim elements separately, the blocks on the blockchain, the slidechain, smart contract (i.e., just e-contracts) performs the steps or functions of “generating blocks on the blockchain, wherein the blockchain is a slide chain; wherein the slidechain utilizes proof of work, wherein the slidechain stores configurable licenses, wherein supplement licenses are smart contracts; computing a proportional share payment based off data in a block in the blockchain; storing data in a payload, wherein the fork block comprises (i) the payload and (ii) the custodian address; computing a proportional payment; distributing the proportional payment from a smart contract to a first and second address, wherein the smart contract is for licensing, wherein the smart contract has a first address and second address”. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of organizing human activity. Therefore, the use of these additional elements does no more than employ the computer to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

Dependent Claims
Dependent claims 2-6 further describe the abstract idea of organizing human activity. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. For example, claim 7 recites performing a search. This is just an extension of the contract. Claim 8 extends the contract to licenses. Claim 9 has more prolix regarding the slidechain. Claim 10 extends the contract.
Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-10 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over US20160028552A1 Spanos in view of Arvanaghi US10929842 in view of MERIDIAN (“Dilution, Overhang and Run Rate”)



Regarding Claim 6:
[I] generating blocks on the blockchain, wherein the blockchain is a slide chain, wherein the slidechain utilizes PoW, wherein the slidechain stores configurable licenses, wherein the configurable licenses are altered;
Spanos teaches both blockchain and its Species of the slidechain: (Fig. 1 Item 101, Fig. 2 Items 202 and 204; Abstract, 0027 “database”, 0029, 0030 “hash 101 creates the link between blocks”. Compare Fig. 3 (disclosing multiple forks on forks) with Fig. 2 (disclosing single fork); 0040 “slidechain can have multiple forks.”). This blockchain uses PoW which is taught by Spanos (0035 “proof of work”). Using rules, Spanos allows for royalties and a flexible contract management plan. (Compare Fig. 1 Item “Rules_2” in Item 204 with Fig. 1 Item “Rules_1” in Item 202; 0038 “Rules_1 applies…where Rules_2 applies”, 0063 “royalties”, 0064 (flexible way))

[II] executing the configurable licenses on the slide chain;
As outlined above, “executing” is a term of art within contract law, consistent also with the Spec. Based on this term of art, the smart contracts of Spanos allow for “automatic manage[ment] of royalties” (0063). Indeed, Spanos uses the word “executing” as a term of art. (0061-0062). See also 0064-0067. 

[III] computing a proportional share; 
Spanos teaches payments with slidechain (0061 “payment agreements”, 0063 “automatic[] payment of royalties”), but does not teach claimed “proportional”. Arvanaghi remedies “proportional” with pro-rated payments (col. 61 ll. 45-67 “pro-rata basis”; see also col. 58 (discussing SV tokens)).

[IV] storing data in a payload, wherein the fork block comprises (i) the payload and (ii) the custodian address;
Spanos teaches the structure of the slides chain with a specialized block with a payload (Fig. 1 Item 109 “Payload”; 0032; see also Fig. 4 Item 410, Fig. 5 Item 504; 0041-0042 (discussing forks on forks)). Spanos is lacking for the “custodian address.” This is remedied by Arvanaghi which teaches the transfer between parties (col. 14 ll. 38-45; see also col. 17 (showing pseudo-code for address transfer). And where the “address” is a term of art (col. 15 ll. 60-65 (addresses as part of public keys via math)).

[V] computing a proportional payment that allocates a predetermined percentage to be paid to each respective custodian and each successive custodian is allocated a smaller percentage of the proportional payment to be paid;

Computing the payments is taught by Spanos along with claimed “allocates.” (0061 “payment agreements”, 0063 “automatic[] payment of royalties”). Spanos however does not teach a sliding scale of payment per the language of claimed “percentage” or portion. Arvanaghi remedies “percentage” with pro-rated payments. (col. 61 ll. 45-67 “pro-rata basis”; see also col. 58 (discussing SV tokens)).
Neither Spanos nor Arvanaghi wholly teach a specialized percentage that is further defined by the claimed “and each successive custodian is allocated a smaller percentage of the proportional payment to be paid.” Looking to the claim language, the feature here is successive custodian (i.e., entering custodians). Within the field of endeavor of investing, royalties, and assets, this is taught by the business term of “Dilution” when more and more of the company is sold away. MERIDIAN discloses the shift of percentage ownership with:
Applying this formula to the example above would result in 10 / (10 + 100) = 9.01%. This means that an existing shareholder’s earnings and voting power would be diluted by 9.01% if all 10 shares were issued.
(MERIDIAN at p. 1)

[VI] distributing the proportional payment from a smart contract to a first and second address, wherein the smart contract has a first address and second address.
Spanos teaches distributing with a smart contract in the slidechain (0064 (“smart contract” used in conjunction with slidechain); 0065 “automatically release funds”). Additionally, the contract allows for licensing for the payment (0063). Spanos does not teach both (i) proportional and (ii) first/second addresses.
For addresses, Arvanaghi is directed towards and discloses “address [] transfer” between parties. (Id. at col. 14 ll. 38-45; see also col. 17 (showing pseudo-code for address transfer.) Examiner submits that “address” is a term of art within blockchain, see e.g., col. 15 ll. 60-65 (addresses as part of public keys via math). Additionally, Arvanaghi Fig. 11D shows that SV Coins may be transferred to Wallet 1 and Wallet 2 along with Security Tokens going to Wallet 1 and 2. Col. 56 ll. 50-67 offers a discussion on distribution. Ultimately, the SVCoin is used to transfer royalty to the DR Tokens in col. 61. For the claimed “proportional,” citations can be found above.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the slidechain of Spanos with the address transfer of Arvanaghi in order to share money within a contract on a pro-rated basis as a matter for common sense reasoning. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify combine the teachings of Spanos-Arvanaghi with MERIDIAN’s share dilution in order to further divide the company as a matter of common sense. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.
That is, looking at Spano-Arvanaghi-MERIDIAN as a whole, while using Spanos as a primary reference, it is clear that the business functions of Arvanaghi-MERIDIAN may be integrated into the slidechain of Spanos with frustrating the principle function of Spanos (i.e., slidechain functions). Further, this would not change Spanos’ overall function in contracts as originally contemplated in the slidechain. Spanos at least Section 0060 (TITLED “Practical Applications of Slidechain Technology”).

Regarding claim 7 Spanos teaches:
creating a slidechain rule set describing computer readable instructions for interpreting and/or parsing data stored in data blocks; and (0037)
storing said slide chain rule set as said root block payload (Figs. 4-5 (showing RootBlock and Payload therein) wherein supplemental patent license contracts are executable on the slidechain (0040-0044, 0060-0067)...in exchange for the...payment (0061-0063).
Spanos does not teach:
...proportional payment...
Arvanaghi teaches:
proportional payment (col. 61 ll. 45-67 “pro-rata basis”; see also col. 58 (discussing SV tokens)) (Examiner notes that the “Security Token” found in col. 35 may be used in “rights in intellectual property.” Later in the disclosure, starting at col. 58, Winklevoss provides a series of eleven (11) examples. In col. 61, it can be appreciated that the token is used to “[a] royalties [and] are collected for use….”)

The remaining language (“and wherein the first custodian performs a validity search for a patent underlying the patent license contract”) has been considered but is not entitled to patentable weight as it does not operatively affect any of the method steps for the blockchain, see MPEP 2111.04 (discussing limiting effect). That is, the claim language is a type of intended use, namely, the claim language merely intends to use the smart contract “for” patent licensing and patent searching. This intended use is further cemented by the use of the language “for” rather than executing a series of steps PERFORMED BY A COMPUTER (i.e., computers do not perform validity searches for contracts, humans do).

Regarding claim 8 Spanos teaches:
creating a slide chain rule set describing computer readable instructions; and (Compare Fig. 1 Item “Rules_2” in Item 204 with Fig. 1 Item “Rules_1” in Item 202; 0038 “Rules_1 applies…where Rules_2 applies”)
storing said slide chain rule set as said fork block payload including supplemental licenses (Fig. 1 Item 109 “Payload”; 0032; see also Fig. 4 Item 410, Fig. 5 Item 504; 0041-0042 (discussing forks on forks))

Regarding claim 9 Spanos teaches:
creating, slidechain rule set describing computer readable instructions for verifying the validity of data blocks; and (0035)
storing said slidechain rule set as said root block payload (Compare Fig. 1 Item “Rules_2” in Item 204 with Fig. 1 Item “Rules_1” in Item 202; 0038 “Rules_1 applies…where Rules_2 applies”) in order to distribute proportional payments (0061 “payment agreements”, 0063 “automatic[] payment of royalties”) 

The remaining language (“to custodians wherein the first custodian is an asset owner and the second custodian is a valuator.”) has been considered but is not entitled to patentable weight as it does not operatively effect any of the method steps for the blockchain, see MPEP 2111.04 (discussing limiting effect). 
Looking at claim 6 (which is incorporated into 9) and claim 9 as a whole, the funds are transfers from a first address to a second address. The type of role for the first custodian (i.e., “asset owner”) and for the second custodian (i.e., “valuator”) is not entitled to patentable weight as this does not affect the flow of crypto-currency from the first address to the second address. Put another way, each of the method steps performed by a computer is not altered.

Regarding claim 10 Spanos teaches:
creating a slidechain rule set (Compare Fig. 1 Item “Rules_2” in Item 204 with Fig. 1 Item “Rules_1” in Item 202; 0038 “Rules_1 applies…where Rules_2 applies”) describing computer readable instructions for verifying the validity of data blocks; and (0033)
storing said slidechain rule set as said fork block payload (Compare Fig. 1 Item “Rules_2” in Item 204 with Fig. 1 Item “Rules_1” in Item 202; 0038 “Rules_1 applies…where Rules_2 applies”) as said fork block payload (Fig. 1 Item 109 “Payload”; 0032; see also Fig. 4 Item 410, Fig. 5 Item 504)...
Spanos does not teach:
...proportional payment...
Arvanaghi teaches:
proportional payment (col. 61 ll. 45-67 “pro-rata basis”; see also col. 58 (discussing SV tokens)) (Examiner notes that the “Security Token” found in col. 35 may be used in “rights in intellectual property.” Later in the disclosure, starting at col. 58, Winklevoss provides a series of eleven (11) examples. In col. 61, it can be appreciated that the token is used to “[a] royalties [and] are collected for use….”) utilizes a rate fiat currency as a per unit royalty rate (col. 61 ll. 45-67; Claim 1 in preamble (“fiat”))

The remaining language (“including transparent royalty rate data”) has been considered but is not entitled to patentable weight as it does not operatively affect any of the method steps for the blockchain, see MPEP 2111.04 (discussing limiting effect). Specifically, this implicates the nonfunctional descriptive material doctrine. 
The data in the “payload” is not functionally related to the substrate of the article of manufacture. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008) (precedential).
Further still, the claim language in 10 uses “royalty rate data” and only communicates information to humans, and therefore does not alter the functioning of the computer. See, e.g., Microsoft Computer Dictionary (5th Ed) at p. 267, available below (Examiner’s Highlighting).

    PNG
    media_image3.png
    534
    464
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The list of claims should have 1-5 list as (canceled).
        2 Remarks (02/17/2022) are herein referred to as “Rm.”
        3 Final Rejection (11/17/2021) is herein referred to as FINAL.
        4 Yaga was previously cited in 892 as NPL.
        5 “Proof of Work” is a term of art.
        6 See, e.g., AML LAW.com Dictionary (“to finish, complete or perform as required, as in fulfilling one's obligations under a contract or a court order.”), available at https://dictionary.law.com/Default.aspx?selected=682 .
        7 As far as the prosecution history shows, Applicant in claims (01/18/2022) amended in the language “Table 1”.
        8 Applicant appears to have added this element as a type of drafting effort to get around §101.